Share Transfer Agreement between Guangzhou Renwoxing Telecom And Global Telecom Holdings Limited Transferor: Li Hanguang (Shareholder of Guangzhou Renwoxing Telecom“GRT”) Transferee: Global Telecom Holdings Limited (“GTHL”) (wholely-owned Enterprise of Guangzhou Global Telecom, Inc.） Whereas, thisshare transfer agreement (hereinafter referred to "Agreement") is contractedby the above parties on July, 2008.The transferor above is willing to transfer its shares of Guangzhou Renwoxing Telecom (“GRT”)to the transferee according to theterms and conditions of this Agreement, and the transferee agrees to be transferred of the target share. NOW, THEREFORE, the parties agree as follows: 1.the transferoragrees to transfer 51% of its total authorized shares to the transferee. 2.Terms and conditions 2.1The paid up by the transferee to acquire the 51% is 9,727,769 shares of Guangzhou Global
